1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JOSE REDANI HERNANDEZ,                  Case No. 2:16-cv-03039-JLS (GJS)
12                 Petitioner
13           v.                                JUDGMENT
14    NEIL McDOWELL, Warden,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20         IT IS ADJUDGED THAT this action is dismissed with prejudice.
21
22
23   DATE: February 21, 2019             __________________________________
                                         JOSEPHINE L. STATON
24                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
